Per Curiam.
We are of the opinion that the appellants are not entitled to the relief sought. This does not mean, however, that we are of the opinion that the conduct of the referee is above criticism. A referee occupies a position similar to that of a judge, and it is essential that litigants have implicit confidence in his impartiality. There is seldom any obligation on the part of a member of the bar to act as referee when designated by the court. When he has agreed to act he must conduct himself throughout the proceeding in a manner that will not cast any reflection upon the administration of justice. Undue concern on the part of a referee regarding the amount of his fee, or security for the payment thereof, is, to say the least, injudicious and is not likely to inspire a feeling of confidence in the integrity of the referee. We are convinced that the referee here participated in the fixing of his stipulated fee, *34and the record contains many instances evidencing an anxiety on his part regarding payment and security for payment of his fees. We condemn such an attitude, and caution referees acting in this Department against any such conduct which must inevitably invite charges such as have been asserted in this case.
If the parties had not fully acquiesced in the conduct of the referee, or had made timely objections to the justice by whom he was appointed and before whom his applications were made from time to time, including one for part payment, we feel certain that they would have received due consideration. ■
The order appealed from should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J'., Townley, Untermyer, Cohn and Callahan, JJ.
Order unanimously affirmed, with twenty dollars costs and disbursements.